Citation Nr: 0311905	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-04 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1980, from February 1981 to February 1985, and from 
March 1985 to April 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in January 2000.  A 
transcript of the hearing is of record.  Additionally, in 
writing in February 2002, the veteran withdrew his request 
for a hearing before a Veterans Law Judge of the Board.


REMAND

In this case, in March 2002 and May 2003 the veteran's 
representative submitted evidence in support of the veteran's 
claim without a waiver of RO review.  The RO should review 
this additional evidence in conjunction with the veteran's 
claim for service connection for multiple sclerosis and any 
further development warranted should be taken.

Additionally, in April 2002, development was undertaken by 
the Board pursuant to authority granted by 38 C.F.R. § 19.9 
(a)(2) (2002); as part of the development, additional 
evidence was received.  However, in light of the recent case, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), where 
38 C.F.R. § 19.9(a)(2) was invalidated, a remand is required 
for the agency of original jurisdiction, in this case the RO, 
for initial consideration of the additional evidence 
received.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The new law and regulations were 
provided to the veteran by letter in June 2001.  Therefore, 
on Remand, the RO must continue to assure that the provisions 
of this new Act are complied with, including the notification 
requirements set forth in the new law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West 2002) and 
Quartuccio, supra, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  

2.  The RO should review the veteran's 
claims on the basis of all the evidence 
of record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case (SSOC). 

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




